Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention is  drawn to a method for producing a foam molded article by blow molding or vacuum molding, comprising steps of: extruding, from a foam extruder, a melt-kneaded resin obtained by melt-kneading a foam molding resin and a foaming agent in the foam extruder to form a foamed parison; and molding the foamed parison by blow molding or vacuum molding to obtain the foam molded articles wherein the foam molding resin contains low-density polyethylene, a strain hardening degree of the low-density polyethylene is equal to or more than 0.40, and melt tension of the low-density polyethylene is equal to or more than 250 mN:
or
a method for producing a foam molded article by blow molding or vacuum molding, comprising steps of: extruding, from a foam extruder, a melt-kneaded resin obtained by melt-kneading a foam molding resin and a foaming agent in the foam extruder to form a foamed parison; and molding the foamed parison by blow molding or vacuum molding to obtain the foam molded article, wherein the foam molding resin contains low-density polyethylene, a strain hardening degree of the low-density polyethylene is equal to or more than 0.40, and shear viscosity of the low-density polyethylene is equal to or more than 450 Pa-s.
While the prior art of record discloses similar methods, there are no conclusive evidence on record that the polyethylene disclosed in the prior art and used in the disclosed foaming methods exhibit the claimed strain hardening degree.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ